Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2021 has been entered. 
Response to Arguments
Applicant's arguments filed January 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that the recited “a first set of pre-existing user-generated content” is clear with respect to the relationship between the user generating content and the user that generated the pre-existing content.  Applicant asserts that this aspect of the invention is generic with respect to the users.  Examiner disagrees and notes that the claims are not generic with respect to the relationship between the user associated with the generated and pre-existing content.  If the claims read “a first sent of pre-existing content” instead of “a first sent of pre-existing user-generated content” then the authorship of the pre-existing content would be clearly left open to any content creator.  Applicant’s citations to the specification do not clarify this relationship because the specification appears to draw distinctions between different users and their relationships to the content in question.  The claims do not have a clear interpretation and one having ordinary skill in the art could not reasonably ascertain the scope of the claimed invention.
Ex parte Hannun, however Applicant’s arguments do not link this PTAB decision to the claims at issue.  Examiner notes that the current claims are a review and update process for generating digital content.  The claims take an aspect of pre-existing content, look at reviews of the content and consider that user feedback when making new content.  This type of revision process is mental in nature.  A content creator will read reviews of existing content, note what aspects of the content that people like or dislike and use that feedback to make new or updated content.  These steps are mental steps and the generic computerization that is now recited does not alter the abstract nature of the claims.  This type of generic computerization was also claimed in Alice and will not be the basis of patent eligibility.
Applicant also asserts without argument that the amended claims integrate the abstract idea into a practical application.  Examiner disagrees and notes that the claims merely recite generic hardware and use computer components and computer based content as vehicles to capture all user feedback based content revision.
Applicant also asserts that “the game content as a virtual environment comprising one or more virtual objects bolsters the argument as to the complexity of the analysis/correlation identification, and it becomes even less feasible to expect the user to perform such a process in his/her mind.”  Examiner disagrees and notes that the digital nature of the content does not increase the complexity of the mental process and is merely the medium of creative revision/update.  A user receiving feedback from a playtest of a tangible board game and a videogame would endure the same mental challenges and would have to encounter the same complexity.  If Applicant’s assertion is to be believed an author would be perfectly capable of revising a paper manuscript after an editor reviewed it, but that same author would be incapable of revising an electronic book or electronic document when given the same feedback.  Accordingly, Applicant’s arguments are incorrect and will not be the basis of patent eligibility.
.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 at line 3 recites “a first set of pre-existing user-generated content”, this recitation is unclear because the relationship between the content and the prior recited “a user” is not clear.  Is the content that is recited only related to content that the prior recited user has created or are other user content sources intended?  As currently recited it is not clear if this evaluation and review method is related to a user modifying only his or her own content or if the content that is contemplated includes other users.  Clarification is required.
Claim 1 at line 8 recites “user ratings” this recitation is unclear because the relationship between the user ratings and the prior recited “a user” is not clear.  Is the rating that is recited only related to ratings of the prior recited user or any user?
Claim 13 at line 3 recites “a first set of pre-existing user-generated content”, this recitation is unclear because the relationship between the content and the prior recited “a user” is not clear.  Is the 
Claim 13 at line 8 recites “user ratings” this recitation is unclear because the relationship between the user ratings and the prior recited “a user” is not clear.  Is the rating that is recited only related to ratings of the prior recited user or any user?
Claim 15 at line 4 recites “a first set of pre-existing user-generated content”, this recitation is unclear because the relationship between the content and the recited “a user” is not clear.  Is the content that is recited only related to content that the recited user has created or are other user content sources intended?
Claim 15 at line 9 recites “user ratings” this recitation is unclear because the relationship between the user ratings and the recited “a user” is not clear.  Is the rating that is recited only related to ratings of the recited user or any user?
The claims will be examined as best understood by examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-13 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process that can be performed in the human mind alone or with the assistance of pen and paper.  The claims are examined under the framework set forth in the January 2019 Revised Patent Subject Matter Eligibility Guidance.
With regard to step 1, claims 1-13 and 15 recite statutory process, system or machine claims.  
With regard to step 2A prong 1, the claims recite a mental process, in this case the independent claims, see claims 1, 13 and 15, recite steps that are performed during creation of any type of artistic or 
	With respect to step 2A prong 2, the claims do not integrate the abstract idea into a practical application by improving the functioning of a computer or to any technology.  While the recited generic computer may provide for a new function to be applied to a computer, e.g. a computer instructed to check a balance before transferring money, this type of additional function does not improve the computer itself and would only act to use the computer as a vehicle to capture an ineligible abstract idea.  Examiner notes that amendments that specifically recite computer operation of these abstract steps does not reduce the abstract idea to a practical application.
	With respect to step 2B, the claims merely recite generic computer components and do not provide for any additional elements that are beyond routine, conventional and well-understood computer components.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793.  The examiner can normally be reached on M-F 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER J IANNUZZI/Examiner, Art Unit 3715

/James S. McClellan/Primary Examiner, Art Unit 3715